DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments/Arguments filed 12/21/2021
Although moot to the conclusion regarding the claims’ statuses of patentability, a new interpretation under 112f is realized, as described below. 

The amendments to the specifications/claims circumvent the issues in the drawings, and therefore the drawing objections have been withdrawn.

The amendments to the claims correct the previously indicated informalities, and therefore the previous objections are withdrawn.
Nevertheless, new minor informalities are realized, as described below.

The amendments change the status of the claims set forth in the previous Action:
The amendments to claims 1 and 14 incorporate previously indicated allowable subject matter (see previous Action) in independent form, and therefore they (as well as claims dependent therefrom) are allowed. 
New claim 47 is seen to be allowed, for the reasons described below.
Claims 8-13 are new in scope, necessitating new grounds of rejection over Chabat-Courrede (US 4321945, previously cited) as described below.

Claim Objections
Claims 1, 9, 25, and 47 are objected to because of the following informalities: 
	Claim 9 recites “by a plug formed a second annular disk”. This is understood as a typographical error that should read as –formed as a second annular disk--.
Claim 25 recites “wherein t,” This is understood as a typographical error that should read as –wherein,--.
Claims 1 and 47, line 13 (respectively) recite “connecting duct wherein”. This is understood as a punctuation error that should read as –connecting duct, wherein--.
	Claim 47 also contains systematic inconsistencies regarding the cadence of “wherein”/”and wherein” clauses. While the claim scope as a whole is clear in light of the spec, these inconsistencies make the claim difficult to follow. This can the corrected by changing the cadence to –wherein x, y, and z-- or –wherein x, wherein y, and wherein z--. 

Appropriate correction is required.

		Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chabat-Courrede (US 4321945).

Regarding claim 8, Chabat-Courrede (FIGs 1-3) discloses “A sanitary insert unit (FIG 1), comprising: 

at least one movement damper (assembly of 44), which damps or brakes a movement of the valve piston (30, 66) from the rest position into an open position (evidenced by Column 4 lines 18-21), the at least one movement damper (44) is configured as a hydraulic damper (referred to in art as hydraulic) which has a damper housing (48, unnumbered plate located between 64 and 48 that defines 74, 76), and a damper piston (50) located in and guided in a displaceable manner in the damper housing (see FIG 1), and during a sliding movement from the rest position into the open position, the damper piston displaces oil or a viscous fluid (it displaces a fluid [which per se is inherently “viscous” as it is an intrinsic fluid property] above/below 50 by definition of being hydraulic) from-3-7105510.1Applicant: Neoperl GmbHApplication No.: 16/085,643 one side of the damper piston to another side of the damper piston (above/below ) through at least one connecting duct (58) wherein the valve piston (30, 66) is connected to the damper piston (50) for movement via a piston rod (63, 52) and the damper housing (48, unnumbered plate located between 64 and 48 that defines 74, 76) has an end-side housing opening (bottom opening of 48), which is closed by at least one cover (64, 68) formed as an annular disk which includes an annular-disk opening (understood to be annular and has a central opening that 63 passes through), and the piston rod (52, 63) passes through the annular-disk opening (see FIG 1).”

Regarding claim 9, Chabat-Courrede (FIGs 1-3) discloses “wherein the damper housing (48, unnumbered plate located between 64 and 48 that defines 74, 76) is sealed off from the insert housing 

Regarding claim 10, Chabat-Courrede (FIGs 1-3) discloses “wherein the plug (60) is held in a releasable manner (while 60 is assembled to the plate, it is understood to be removable in a non-destructive manner [read on “held in a releasable manner”] during disassembly as it elastically nests in a groove of the plate in a non-bonded manner) on a housing inner circumference of the damper housing (interior of 48 and plate between 48 and 64).”

Regarding claim 11, Chabat-Courrede (FIGs 1-3) discloses “wherein the plug (60) provides sealing between the housing inner circumference of the damper housing and the piston rod (43) passing through the second annular-disk opening (60 is directly located between the interior of the unnumbered plate and piston rod 52, 63).”

Allowable Subject Matter
Claims 1-5, 12-35, 37-43, and 47 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Claim 1 contains the contents of previous claim 7, and is allowed for the same reasons (see previous Action).
	Claim 14 contains previously indicated allowable subject matter (see previous Action), and remains allowed for the same reasons.
	Claims 2-5, 12-13, 15-35, and 37-43 are also allowed by virtue of their dependency on claims 1 and 14.
Regarding claim 47, like previous claim 7, the closest prior art Chabat-Courrede is silent regarding at least “the at least one restoring element is arranged between a closed housing bottom of the damper housing and an end side of the damper piston that faces away from the flow-through direction…”
Chang (US 4867603) (FIG 1) teaches a shutoff mechanism having a damper mechanism visually similar to this feature, but operates in a manner contrary to both Chabat-Courrede and the application (fluid essentially flows in the opposite direction, and closes responsive to outlet conditions).
No prior art renders obvious the deficiencies of Chabat-Courrede/Chang, and said modification would likely necessitate impermissible hindsight reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dower (US 4099536) discloses a damped flapper element in a flow pipe, having functional similarities to the application.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICK C WILLIAMS/Examiner, Art Unit 3753